DOYLE, Presiding Judge.
We granted the mother’s application for discretionary review of a trial court order terminating her parental rights to five-year-old A. M. B. and three-year-old M. É. After thorough consideration of this case, including our review of the transcript of the termination hearing, which was not available at the time we granted the mother’s application, we have determined that the juvenile court’s order was supported by clear and convincing evidence.1 Accordingly, we find that the application for discretionary appeal was improvidently granted, and we dismiss the mother’s appeal.
Here, the Department of Family and Children Services (“the Department”) ordered shelter care for A. M. B. and M. B. in June 2011, when the children were four years old and two years old respectively, based on an allegation of sexual abuse of A. M. B. by the father2 in January 2011, use of illegal drugs by the father, and lack of housing or income for either of the parents. At the time the children were removed, police found methamphetamine paraphernalia and marijuana in the home, the father’s sisters accused him of sexually abusing them when they were young, and there was a complaint against the father for sexually abusing his three-year-old niece. Initially, the Department prepared a reunification case plan for the mother, but thereafter moved to terminate the mother’s parental rights.
At the termination hearing, evidence showed that the mother was likely to subject the children to generalized neglect; the mother exhibited major depressive disorder and generalized anxiety disorder, which likely would damage the children; the mother had not gained any skills from attending parenting classes, could not cope *395with any negative behaviors of the children, and was not aware of her own parental incompetence;3 the mother was unemployed during the twelve months of her case plan, and only worked inconsistently during the last month before the hearing; the mother failed to complete individual counseling sessions, failed to complete drug treatment, failed to have consistent housing, and failed to provide clean drug screens during the plan;4 and the mother continued her dependent relationship with the father, who was alleged to have sexually abused A. M. B., and who evidenced antisocial behavior disorder, a provisional diagnosis of pedophilic behaviors, and long-term substance abuse with an overall low prognosis for treatment of these issues. All of these facts support the juvenile court’s findings and the order terminating the mother’s parental rights.5
Although the mother claims that the termination order was based only on her lack of financial resources and contends that she should have been given more time to address her case plan,
[ejssentially, the [mother] is asking this [C]ourt to reweigh the evidence and reevaluate the credibility of witnesses, which we will not do. While the record does show the [mother’s slight] efforts to comply with some aspects of the case plan, what weight to give that evidence was a question for the trier of fact. Likewise, judging the credibility of [her] good intentions was a task for the juvenile court. Moreover, the juvenile court was authorized to consider the [mother’s] past conduct in determining whether the causes of depriva - *396tion were likely to continue. And the decision as to ... child[ren’s] future [s] must rest on more than positive promises which are contrary to negative past fact.6
Given this record, we conclude that the juvenile court was authorized to terminate the mother’s parental rights.7
In accordance with Court of Appeals rules, we granted the mother’s application for discretionary review without the benefit of the full appellate record, including the transcript of the termination hearing; however, because the record supports the order of the court below, we conclude that the application for discretionary appeal was improvidently granted. Accordingly, the order granting the mother’s application is vacated, and her appeal is hereby dismissed.8

Appeal dismissed.


Boggs, J., concurs. McFadden, J., concurs fully and specially.


 See In the Interest of K. D. E., 288 Ga. App. 520 (654 SE2d 651) (2007) (“On appeal from a termination order, this Court views the evidence in the light most favorable to the appellee and determines whether any rational trier of fact could have found by clear and convincing evidence that the [mother’s] right[ ] to custody ha[s] been lost. This [C]ourt neither weighs evidence nor determines the credibility of witnesses; rather, we defer to the trial court’s fact-finding and affirm unless the appellate standard is not met.”) (citations and punctuation omitted).


 At the time of the allegations of sexual abuse, the mother and children lived with the father at a home provided by his family. After the children were removed from the parents, the mother continued to live with the father.


 Testimony was presented that the mother was detached and frustrated during visits, she lacked structure and could not discipline her children, and she did not appear to learn or want to learn anything during parenting classes.


 The mother had one clean urine screen in May of 2012, shortly before the petition was filed, but she refused to submit a hair follicle screen at that time; she refused all of her other drug screens.


 See In the Interest of K. D. E. at 523 (“Georgia law provides for a two-step process that must be followed in determining whether to terminate parental rights. OCGA § 15-11-94 (a) requires that the trial court first determine whether there is present clear and convincing evidence of parental misconduct or inability. Parental misconduct or inability is determined under the four criteria set forth in OCGA § 15-11-94 (b) (4) (A) (i)-(iv). Those four factors are: (1) the child is deprived; (2) the lack of proper parental care and control by the parent whose rights are being terminated is the cause of the deprivation; (3) the cause of the deprivation is likely to continue; and (4) continued deprivation is likely to cause serious physical, mental, emotional, or moral harm to the child. If these four factors are shown to exist by clear and convincing evidence, then the court must also determine whether termination of parental rights is in the best interest of the child, after considering the physical, mental, emotional, and moral condition and needs of the child, including the need for a secure and stable home.”) (punctuation omitted).


 (Punctuation and footnotes omitted.) See In the Interest of D. B., 306 Ga. App. 129, 137 (1) (701 SE2d 588) (2010).


 See id. at 139 (2); In the Interest of R. B., 309 Ga. App. 407, 411-413 (1) (710 SE2d 611) (2011).


 See, e.g., Killian v. State, 315 Ga. App. 731, 732 (728 SE2d 258) (2012); Mosley v. Ga. Peace Officer & Standards Training Council, 217 Ga. App. 798 (458 SE2d 503) (1995).